689 N.W.2d 227 (2004)
DEVILLERS
v.
A.C.I.A.
No. 126899.
Supreme Court of Michigan.
November 29, 2004.
SC: 126899, COA: 257449.
By order of September 24, 2004, the trial scheduled for October 4, 2004 was stayed until further order of the Court. On order of the Court, the application for leave to appeal is GRANTED. The parties are directed to include among the issues briefed whether this Court should overrule Lewis v. DAIIE, 426 Mich. 93, 393 N.W.2d 167 (1986), and, if so, whether any such decision should be given prospective effect only. See Pohutski v. City of Allen Park, 465 Mich. 675, 695-699, 641 N.W.2d 219 (2002).
The stay previously entered by this Court remains in effect.